C. Allen, J.
The plaintiff’s title depends on the construction to be given to the peculiar phraseology of the will; and even if we were inclined to the opinion that he took an estate in fee, still the title is not so clear that the defendant ought to be specifically compelled to accept it, and thus to assume the risk of subsequent litigation with persons not now before the court. The case falls within the decision in Cunningham v. Blake, 121 Mass. 333. See also Jeffries v. Jeffries, 117 Mass. 184; Hayes v. Harmony Grove Cemetery, 108 Mass. 400; Pyrke v. Waddingham, 10 Hare, 1; 1 Story Eq. Jur. § 749.

Bill dismissed.